



Exhibit 10.41
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.


SECOND AMENDMENT TO
COLLABORATION, LICENSE AND OPTION AGREEMENT
This Second Amendment to Collaboration, License and Option Agreement (this
“Second Amendment”) is entered into as of February 5, 2020 (the “Second
Amendment Date”), by and between Aurigene Discovery Technologies Limited, a
company organized under the laws of India, having an address of 39-40, KIADB
Industrial Area, Phase II, Electronic City Hosur Road, Bangalore - 560100
Karnataka, India (“Aurigene”), and Curis, Inc., a corporation organized under
the laws of Delaware, USA, having an address of 4 Maguire Road, Lexington,
Massachusetts 02421-3112, USA (“Curis”).
Recitals
Whereas, Aurigene and Curis are parties to that certain Collaboration, License
and Option Agreement dated January 18, 2015 (the “Original Agreement”), as
amended by that certain letter agreement dated November 4, 2015 (the “2015
Letter Agreement”), and as further amended by that certain First Amendment to
Collaboration, License and Option Agreement, dated September 7, 2016 (the “First
Amendment”). As used in this Second Amendment, “Agreement” shall mean the
Original Agreement, as amended by the 2015 Letter Agreement and the First
Amendment;
Whereas, under the Agreement, Curis has an exclusive license from Aurigene to
develop and commercialize Program Compounds and Products for the PD-1/VISTA
Licensed Program (the “PD-1/VISTA Licensed Program”), including the Program
Compound known as CA‑170, including any analogs, derivatives, prodrugs and
polymorphs thereof, and any salts, crystalline forms, solvates, hydrates and
stereoisomers of any of the foregoing (collectively, “CA‑170”) and Products
containing CA‑170 (“CA‑170 Products”), worldwide, excluding India and Russia,
and has certain payment obligations to Aurigene with respect to such development
and commercialization;
Whereas, under the Agreement, Aurigene has an exclusive license from Curis to
develop and commercialize Program Compounds and Products for the PD-1/VISTA
Licensed Program in India and Russia; and
Whereas, the Parties now wish to amend the Agreement to, among other things:
(i) expand Aurigene’s territory with respect to CA‑170 and CA‑170 Products to
all of Asia; and (ii) provide for Aurigene to conduct a clinical study of CA‑170
in combination with chemoradiation followed by maintenance CA-170, in Non-Small
Cell Lung Cancer (NSCLC) in Aurigene’s territory; in each case, on the terms and
subject to the conditions set forth herein.
Agreement
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Aurigene and Curis
agree as follows:





--------------------------------------------------------------------------------





1.Defined Terms. Capitalized terms used but not otherwise defined in this Second
Amendment shall have the meanings provided in the Agreement. As used in this
Second Amendment:
(a)“Aurigene CA‑170 Territory” shall mean the countries listed in Exhibit A
attached to this Second Amendment.
(b)“Curis CA‑170 Territory” shall mean the Curis Territory, excluding the
Republic of India and the Russian Federation and the Aurigene CA‑170 Territory.
2.CA-170 Rights. Effective as of the Second Amendment Date (subject to
paragraph 4(e) of this Second Amendment) and solely with respect to CA‑170 and
CA‑170 Products:
(a)references to the “Aurigene Territory” in the Agreement and this Second
Amendment shall mean the Republic of India, the Russian Federation and the
Aurigene CA‑170 Territory;
(b)references in the Agreement to the “Curis Territory” shall mean the Curis
CA‑170 Territory;
(c)the Parties acknowledge that the Aurigene Territory License under Section 4.4
of the Agreement in the Aurigene CA‑170 Territory is royalty-bearing pursuant to
the terms set forth in this Second Amendment;
(d)the Parties’ respective rights and obligations under Section 4.5(b) of the
Agreement shall not apply with respect to CA‑170 and CA‑170 Products;
(e)references in the Agreement to “Major Market” shall not include Japan;
(f)in addition to the Aurigene CA-170 NSCLC Study (as defined below), Aurigene
shall have the right to conduct an additional IND-enabling study or clinical
trial in non-small cell lung cancer regardless of whether Curis is pursuing or
has obtained Regulatory Approval for CA‑170 or CA‑170 Products in non-small cell
lung cancer in the same dosage form(s) and formulation(s) in the Curis
Territory; provided that Aurigene’s obligations under Section 5.5 of the
Agreement to provide Curis written notice and a copy of the protocol for such
study at least [**] prior to the scheduled initiation of such study and consider
in good faith any comments received from Curis during such period shall continue
to apply;
(g)subject to the preceding paragraph 2(f) and paragraph 4(a) of this Second
Amendment, Section 5.5 of the Agreement shall continue to apply to Aurigene’s
conduct of IND‑enabling studies and clinical trials of CA‑170 and CA‑170
Products;
(h)Section 10.3(a)(ii) of the Agreement shall apply, mutatis mutandis, with
respect to any Curis Patent Rights in the Aurigene Territory that cover or claim
inventions that are necessary or useful for the development, manufacture or
commercialization of CA‑170 or CA‑170 Products;
(i)notwithstanding Section 10.3(a)(ii) of the Agreement, Aurigene shall have
final decision-making authority with respect to prosecution and maintenance of
Aurigene Patent Rights







--------------------------------------------------------------------------------





in the Aurigene CA‑170 Territory; provided that in the event any such Aurigene
Patent Rights cover or claim inventions that are necessary or useful for the
development, manufacture or commercialization of both CA‑170 or CA‑170 Products
and other Program Compounds or Products for the PD-1/VISTA Licensed Program,
then Section 10.3(a)(ii) shall continue to apply; and
(j)without limiting Section 4.7 of the Agreement, and except as permitted under
Section 4.6(a)(i) of the Agreement, so long as Aurigene is using Commercially
Reasonable Efforts to develop, obtain Regulatory Approval for, and commercialize
CA‑170 Product in the Aurigene Territory, Curis agrees not to develop, seek
Regulatory Approval for, or commercialize any Program Compounds or Products from
the PD-1/VISTA Licensed Program in the Aurigene Territory.
3.CA‑170 Asia Financial Payments. In consideration of the expansion of the
Aurigene Territory with respect to CA‑170 and CA‑170 Products, Aurigene hereby
agrees to pay royalties to Curis with respect to the commercialization of CA‑170
Products in the Aurigene CA‑170 Territory by or on behalf of Aurigene, its
Affiliates and sublicensees, in accordance with Sections 6.7(a) and 6.8(b) of
the Agreement; in each case, mutatis mutandis. In addition, the Parties agree
that the applicable provisions of Sections 6.10, 6.11, 6.12, 6.13, 6.14, 7.1,
7.2, 7.3(b) (with references to the “Republic of India” and “U.S. federal”
changed to “U.S.” and “Indian,” respectively), 7.4 and 7.5 of the Agreement (in
each case, mutatis mutandis) shall apply to Aurigene’s payment obligations under
this paragraph 3. For clarity, Curis shall have no payment obligations to
Aurigene under the Agreement with respect to the development, registration or
commercialization of CA‑170 or CA‑170 Products in the Aurigene CA‑170 Territory.
For further clarity, Aurigene’s payment obligations under this paragraph 3 shall
terminate in the event of termination of the Agreement in its entirety or with
respect to the PD‑1/VISTA Licensed Program.
4.CA‑170 Development and Regulatory Matters in the Aurigene CA‑170 Territory.
(a)Aurigene CA‑170 NSCLC Study. Notwithstanding the provisions of
Sections 4.11(b) and 5.5 of the Agreement to the contrary, as of the Second
Amendment Date, Curis hereby agrees that Aurigene may conduct, and Aurigene
hereby agrees to use Commercially Reasonable Efforts to conduct, a randomized
clinical trial of CA‑170 in combination with chemoradiation followed by
maintenance CA-170, in NSCLC, under [**] protocol [**] (the “Protocol”), in the
Aurigene Territory (the “Aurigene CA-170 NSCLC Study”), at Aurigene’s sole
expense. In case of any future protocol amendment, Aurigene shall provide such
protocol amendment to Curis for review and approval at least [**] prior to the
date Aurigene anticipates submitting such protocol amendment for any regulatory
or ethics committee approval. As per protocol version [**], Aurigene CA-170
NSCLC Study will [**] evaluate safety of CA-170 with chemotherapy and radiation
in up to [**] patients and [**] will be [**] study with approximately 240
patients [**]. Aurigene shall submit the Protocol for regulatory authority
review in the [**] calendar year and start enrollment in the [**] (the
“Enrollment Period Start”), assuming timely regulatory and ethics committee
approvals and drug product availability. Aurigene shall use Commercially
Reasonable Efforts to complete enrollment (i.e., first dosing of last patient
enrolled) in the Aurigene CA-170 NSCLC Study within [**] of the Enrollment
Period Start (the “Enrollment Period”). If there are unexpected issues with
respect to drug product availability or emerging safety or other enrollment
difficulties, Aurigene shall inform Curis in writing within [**]







--------------------------------------------------------------------------------





of Aurigene becoming aware of such issues or enrollment difficulties. Aurigene
shall conduct the Aurigene CA-170 NSCLC Study in compliance with all Applicable
Laws, and, as applicable, GCP. Without limiting the generality of the foregoing,
Aurigene (itself or with or through its Affiliates or sublicensees) shall be
solely responsible for preparing and submitting all required INDs and other
Regulatory Filings in connection with the Aurigene CA-170 NSCLC Study in the
Aurigene Territory, at Aurigene’s sole expense. Aurigene may utilize Affiliates
for the conduct of the Aurigene CA-170 NSCLC Study, provided that: (i) none of
Curis’s rights hereunder are diminished or otherwise adversely affected as a
result thereof; (ii) each such Affiliate undertakes in writing obligations of
confidentiality and non-use regarding Confidential Information at least as
stringent as those undertaken by the Parties pursuant to Article 8 of the
Agreement; (iii) prior to initiating performance of any such activities, each
such Affiliate has signed a binding agreement or instrument assigning, and
agreeing to assign, to Aurigene all data and other work product resulting from
performance of such activities (subject to reasonable and customary exceptions
for improvements to the applicable Affiliate’s pre‑existing proprietary
technology, or technology of broad applicability that such Affiliate uses for
multiple products in addition to CA‑170 or CA‑170 Product, provided, in each
case, that such improvements do not use or incorporate Confidential Information
of Curis), including all Patent Rights and other intellectual property rights
therein; and (iv) Aurigene shall at all times be fully responsible for the
performance of such Affiliate and for payment of such Affiliate.
(b)Diligence. Aurigene shall use Commercially Reasonable Efforts to have
completed enrollment in the Aurigene CA-170 NSCLC Study of the specified numbers
of patients set forth in the Protocol prior to expiration of the Enrollment
Period. In addition, Aurigene (directly or through its Affiliates or
sublicensees) shall use Commercially Reasonable Efforts to develop, obtain
Regulatory Approval for, and commercialize CA‑170 Product for use within the
Field in Japan. For purposes of this paragraph 4(b), it is anticipated that the
level of effort may change over time, reflecting changes in the status of Japan.
(c)Disclosure of Results. Aurigene shall (i) disclose and provide a copy to
Curis of all results of CMC Activities performed by or on behalf of Aurigene
with respect to CA‑170 or CA‑170 Product, including CMC Activities in
preparation for or connection with any NDA in the Aurigene CA‑170 Territory, and
(ii) disclose and provide a copy to Curis of full tables, figures and listings
from, and deliver a true and complete copy of the final study report for, each
study, whether clinical or otherwise, of CA‑170 or CA‑170 Product conducted by
or on behalf of Aurigene (including the Aurigene CA-170 NSCLC Study), in each
case, promptly following the availability thereof. Aurigene shall disclose and
provide a copy to Curis of all other information and data reasonably requested
by Curis as necessary or useful for manufacture, development or
commercialization of CA‑170 or CA‑170 Product in or for the Curis CA‑170
Territory.
(d)Rights of Access and Reference to Regulatory Documents. Aurigene hereby
grants to Curis the right to access and reference all INDs and NDAs submitted
to, and Regulatory Approvals obtained from, any Regulatory Authority in the
Aurigene CA‑170 Territory for CA‑170 or any CA‑170 Product; in each case, solely
for the purposes of (i) obtaining and maintaining Regulatory Approvals for
CA‑170 and CA‑170 Products in the Field in the Curis CA‑170 Territory, and
(ii) complying with applicable pharmacovigilance and other regulatory
requirements with respect to CA‑170 Products in the Curis CA‑170 Territory.
Aurigene shall,







--------------------------------------------------------------------------------





promptly upon Curis’s request, file with the applicable Regulatory
Authority(ies) such letters of access or reference as may be necessary to
accomplish the intent of this paragraph 4(d).
(e)Curis’ Rights in the Event of Aurigene Breach. In the event of any material
breach by Aurigene of its obligations with respect to CA‑170 or CA‑170 Products
under this Second Amendment that is not cured within the applicable cure period
under Section 11.2 of the Agreement, Curis shall have the right to terminate
Aurigene’s rights under this Second Amendment on account of such breach upon
written notice to Aurigene, but Curis shall not have the right to terminate the
Agreement in its entirety or to terminate the Agreement in part with respect to
the PD-1/VISTA Licensed Program pursuant to Section 11.2 of the Agreement or to
elect the alternative remedies under Section 11.3 of the Agreement on account of
such breach. Such termination by Curis by reason of Aurigene’s uncured material
breach of paragraph 4(b) or the first or fifth sentence of paragraph 4(a) of
this Second Amendment shall be Curis’ sole remedy for such breach; otherwise,
such termination by Curis shall not preclude Curis from pursuing all rights and
remedies it may have at law or in equity with respect to such breach. For
clarity:
(i)in the event of termination of the Agreement in its entirety or termination
of the Agreement in part with respect to the PD‑1/VISTA Licensed Program, in
each case, either by Aurigene pursuant to Section 11.2 of the Agreement or by
Curis pursuant to Section 11.4 of the Agreement, this Second Amendment shall
also terminate; provided that paragraphs 1, 2(a), 2(b), 2(h) and 6 of this
Second Amendment shall survive;
(ii)on a country-by-country basis in the Aurigene CA‑170 Territory, in the event
of termination of the Agreement in its entirety or termination of the Agreement
in part with respect to the PD-1/VISTA Licensed Program by Curis pursuant to
Section 11.2 of the Agreement before the Royalty Term with respect to a CA‑170
Product in any country in the Aurigene CA‑170 Territory has expired, this Second
Amendment shall also terminate as to such CA‑170 Product in such country;
provided that paragraph 6 of this Second Amendment shall survive; and
(iii)on a country-by-country basis in the Aurigene CA‑170 Territory, in the
event of termination of the Agreement in its entirety or termination of the
Agreement in part with respect to the PD‑1/VISTA Licensed Program, in each case,
by Curis pursuant to Section 11.2 of the Agreement, after the Royalty Term with
respect to a CA‑170 Product in any country in the Aurigene CA‑170 Territory has
expired, this Second Amendment shall also terminate; provided that
(A) paragraphs 1, 2(a), 2(b) and 2(h) of this Second Amendment shall survive as
applicable to such CA‑170 Product in such country; and (B) paragraph 6 of this
Second Amendment shall survive.
5.Curis Warranties. Curis represents and warrants to Aurigene that, as of the
Second Amendment Date:
(a)Curis has the right to grant all rights and licenses it purports to grant to
Aurigene under this Second Amendment with respect to the Curis Technology; and
(b)Curis has not granted any Third Party any license, option or other right with
respect to CA‑170 or CA‑170 Products in the Aurigene CA‑170 Territory.









--------------------------------------------------------------------------------





6.Error Correction in Section 5.4(a). Section 5.4(a) of the Agreement is hereby
amended to remove the reference to “or Third Party subcontractor” in
Section 5.4(a)(iii).
7.Effectiveness of Agreement. Except as expressly amended by this Second
Amendment, the Agreement shall remain in full force and effect in accordance
with its terms.
8.Counterparts. This Second Amendment may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument. This Second Amendment may be executed
by facsimile or PDF signatures, which signatures shall have the same force and
effect as original signatures.
9.Miscellaneous. For clarity, Section 8.5(b) and Articles 13 and 14 of the
Agreement shall apply with respect to this Second Amendment.
[Signature page follows.]













































































--------------------------------------------------------------------------------





In Witness Whereof, the Parties hereto have duly executed this Second Amendment
as of the Second Amendment Date.
Aurigene Discovery Technologies Limited
Curis, Inc.
By: /s/ Murali Ramachandra, Ph.D.
Name: Murali Ramachandra, Ph.D.
Title: Chief Executive Officer
By:/s/ James E. Dentzer
Name: James E. Dentzer
Title: President and CEO










